UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR oTransition report pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-23329 Charles & Colvard, Ltd. (Exact name of registrant as specified in its charter) North Carolina 56-1928817 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Perimeter Park Drive, Suite A Morrisville, North Carolina (Address of principal executive offices) (Zip Code) (919) 468-0399 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 9, 2012, there were approximately 19,528,879 shares of the registrant’s common stock, no par value per share, outstanding. CHARLES & COLVARD, LTD. FORM 10-Q For the Quarterly Period Ended March 31, 2012 TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Interest receivable Inventory, net Prepaid expenses and other assets Total current assets Long-term assets: Held-to-maturity investments Inventory, net Property and equipment, net Intangible assets, net Other assets Total long-term assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued cooperative advertising Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Accrued income taxes Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, no par value Additional paid-in capital – stock-based compensation Accumulated deficit (9,924,710 ) (9,548,864 ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Net sales $ $ Costs and expenses: Cost of goods sold Sales and marketing General and administrative Research and development Total costs and expenses Loss from operations (716,802 ) (229,770 ) Other income (expense): Interest income Interest expense (477 ) (12 ) Loss on call of long-term investments - (2,913 ) Total other income Loss before income taxes (693,414 ) (214,776 ) Income tax net benefit (expense) (21,612 ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Fully diluted $ ) $ ) Weighted average number of shares used in computing net loss per common share: Basic Fully diluted See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents CHARLES & COLVARD, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of bond premium Stock-based compensation Provision for uncollectible accounts Provision for sales returns (42,000 ) (76,000 ) Provision for inventory reserves (46,000 ) Loss on call of long-term investments - Changes in assets and liabilities: Accounts receivable (287,508 ) Interest receivable (2,303 ) (5,626 ) Income tax receivable - Inventory Prepaid expenses and other assets, net (19,159 ) Accounts payable Accrued cooperative advertising (63,000 ) Accrued income taxes (361,198 ) Other accrued liabilities (275,358 ) (118,585 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (351,793 ) (271,035 ) Purchases of long-term investments - (495,625 ) Proceeds from call of long-term investments - Patent, license rights, and trademark costs (3,677 ) (6,435 ) Net cash used in investing activities (355,470 ) (273,095 ) CASH FLOWS FROM FINANCING ACTIVITIES: Stock option exercises Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $
